DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-13 would be allowable if rewritten to overcome the claim objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 1, 3, 8 and 11-13 is/are objected to because of the following informalities:
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only.  
Regarding claims 1 and 13, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Plural indentations to further segregate sub-combinations or related steps should be used. See 37 CFR 1.75 and MPEP 608.01(i)-(p).  Note the format of the claims in the patent(s) cited.
In claim 1 all recitations of “the deflation main body” should read –the cylindrical
In claim 1, line 4, the recitation “including” should read –includes[[ing]]--.
In claim 1, lines 6-7, the recitation “connected the inner space” should read –connected to the inner space--.
In claim 1, line 9, the recitation “a flat stream leading portion, in the inner space, configured to separate the inner space” should read -- a flat stream leading portion[[,]] disposed in the inner space[[,]] and configured to separate the inner space--.
In claim 3, line 2, the recitation “configured” should read –is configured--.
In claim 3, line 4, the recitation “the first exhausting hall” should read –the first exhausting [[hall]]hole--.
In claim 8, lines 2-3, the recitation “and the clampers are symmetrically disposed along the longitudinal axis of the deflation main body” should read –[[and]]wherein the first and second clampers are symmetrically disposed [[along]]about the longitudinal axis of the cylindrical deflation main body--.
In claim 11, line 1, the recitation “the deflation main body” should read –the cylindrical deflation main body--.
In claim 11, line 2, the recitation “at an end, opposite to the opening of the socket portion, of the exhausting portion” should read –at an end[[,]] of the exhausting portion, opposite [[to]] the opening of the socket portion--.
In claim 12, line 1, the recitation “the deflation main body” should read –the cylindrical
In claim 13 all recitations of “the deflation main body” should read –the cylindrical deflation main body--.
In claim 13, line 7, the recitation “including” should read –includes[[ing]]--.
In claim 13, line 10, the recitation “connected the inner space” should read –connected to the inner space--.
In claim 13, lines 12-13, the recitation “a flat stream leading portion, in the inner space, configured to separate the inner space” should read -- a flat stream leading portion[[,]] disposed in the inner space[[,]] and configured to separate the inner space--.
In claim 13, line 14, the recitation “the deflation main body” should read –the cylindrical deflation main body--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an opening for receiving a spool of a valve and the opening is connected to an inner space, being through the socket portion and the exhausting portion” in lines 4-5; however, the recitation is unclear as to what element is being described as “being through the socket portion and the exhausting portion.”  Additionally, it is unclear as to what is meant by “being through the socket portion and the exhausting portion”.  Does this recitation mean that the valve elements extends through the socket portion and the exhaust portion, or is disposed in the socket portion and the exhausting portion, or does it mean something else altogether?  For the purpose of examination, it is assumed that the recitation “an opening for receiving a spool of a valve and the opening is connected to an inner space, being through the socket portion and the exhausting portion” in claim 1, lines 4-5, should read --an opening for receiving a spool of a valve, and the opening is connected to an inner space, wherein the inner space [[being]]extends through the socket portion and the exhausting portion--.
Claim 1 recites the limitation “the exhausting holes” in line 7; however, the claim is unclear as to if this recitation refers to some or all of the “plurality of exhausting holes” recited in claim 1, line 6, or if this recitation refers to different exhausting holes  plurality of exhausting holes--.
Claim 1 recites the limitation “an exhausting direction of the exhausting holes is vertical to the longitudinal axis” in lines 7-8.  The term “vertical” is typically a direction and/or orientation configured relative to a force of gravity, or a direction going up and down on a two-dimensional figure.  In the claim limitation above, the term “vertical” appears to be used to describe an orientation/configuration, which is relative to the longitudinal axis.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). As best understood, the term “vertical” in claim 1 is used by the claim to mean “parallel to,” while the accepted meaning is “at right angles to a horizontal plane; in a direction, or having an alignment, such that the top is directly above the bottom.” The term is indefinite because the specification does not clearly redefine the term.  For the purpose of examination, it is assumed that the recitation “an exhausting direction of the exhausting holes is vertical to the longitudinal axis” in claim 1, lines 7-8, should read --an exhausting direction of the exhausting holes is orthogonal to the longitudinal axis--.
Claim 1 recites the limitation “the exhausting channels” in line 11; however, the claim is unclear as to if this recitation refers to some or all of the “at least two exhausting channels” recited in claim 1, line 10, or if this recitation refers to different exhausting  at least two exhausting channels--.
Claim 1 recites the limitation "the air exhausting holes" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the air exhausting holes” in claim 1, line 12, should read --the [[air]]plurality of exhausting holes--.
Claim 1 recites the limitation “wherein an abut side of the flat stream leading portion, extended toward the opening, is abutted the spool of the valve” in lines 13-14; however, the claim is unclear as to which element is extending toward the opening.  For the purpose of examination, it is assumed that the recitation “wherein an abut side of the flat stream leading portion, extended toward the opening, is abutted the spool of the valve” in claim 1, lines 13-14, should read --wherein  has an abut side, wherein the abut side is extended toward the opening[[,]] and abuts
Claim 2 recites the limitation “an L-shape exhausting path formed by the exhausting channel and the air exhausting hole”; however, there is insufficient antecedent basis for “the air exhausting hole” in the claim.  Under the assumption that the “air exhausting hole” refers to one or more of the “plurality of exhausting holes” recited in claim 1, line 6, the claim is further unclear as to how many L-shape exhausting path(s) are present in the current invention.  The claimed invention includes at least two exhausting channels and a plurality of exhausting holes, and claim 2 is unclear as to if there is/are a single L-shape exhausting path, at least two L-shape one of the at least two exhausting channels and one of the [[air]]plurality of exhausting holes--.
Claim 3 recites the limitation “are symmetrically disposed and toward the flat stream leading portion” in line 5.  The phrase “toward the flat stream leading portion” is a prepositional phrase that is used to describe an action or configuration; however, it is unclear as to what configuration the phrase “toward the flat stream leading portion” is describing.  For the purpose of examination, it is assumed that the recitation “are symmetrically disposed and toward the flat stream leading portion” in claim 3, line 5, should read --are symmetrically disposed and extend toward the flat stream leading portion--.
Claim 4 recites the limitation “the exhausting hole” in line 1; however, the claim is unclear as to if this recitation refers to some or all of the “plurality of exhausting holes” recited in claim 1, line 6, or if this recitation refers to a different exhausting hole altogether.  For the purpose of examination, it is assumed that the recitation “the exhausting hole” in claim 4, line 1, should read –each of the plurality of exhausting holes--.  Similarly, claims 5 and 6 recite the limitation “the exhausting hole” and are rejected for the same reason as claim 4, above.
Regarding claim 7, the term “type” or phrase "strip-type" in line 2 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type" or “strip-type”), thereby rendering the scope of the  first and second strip-shaped[[type]] bosses--.
Claim 13 recites the limitation “an opening for receiving a spool of a valve and the opening is connected to an inner space, being through the socket portion and the exhausting portion” in lines 7-9; however, the recitation is unclear as to what element is being described as “being through the socket portion and the exhausting portion.”  Additionally, it is unclear as to what is meant by “being through the socket portion and the exhausting portion”.  Does this recitation mean that the valve elements extends through the socket portion and the exhaust portion, or is disposed in the socket portion and the exhausting portion, or does it mean something else altogether?  For the purpose of examination, it is assumed that the recitation “an opening for receiving a spool of a valve and the opening is connected to an inner space, being through the socket portion and the exhausting portion” in claim 13, lines 7-9, should read --an opening for receiving a spool of a valve, and the opening is connected to an inner space, wherein the inner space [[being]]extends through the socket portion and the exhausting portion--.
Claim 13 recites the limitation “the exhausting holes” in lines 10-11; however, the claim is unclear as to if this recitation refers to some or all of the “plurality of exhausting holes” recited in claim 13, lines 9-10, or if this recitation refers to different exhausting holes therefrom.  For the purpose of examination, it is assumed that the recitation “the  plurality of exhausting holes--.
Claim 13 further recites the limitation “an exhausting direction of the exhausting holes is vertical to the longitudinal axis” in lines 10-11.  The term “vertical” is typically a direction and/or orientation configured relative to a force of gravity, or a direction going up and down on a two-dimensional figure.  In the claim limitation above, the term “vertical” appears to be used to describe an orientation/configuration, which is relative to the longitudinal axis.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). As best understood, the term “vertical” in claim 1 is used by the claim to mean “parallel to,” while the accepted meaning is “at right angles to a horizontal plane; in a direction, or having an alignment, such that the top is directly above the bottom.” The term is indefinite because the specification does not clearly redefine the term.  For the purpose of examination, it is assumed that the recitation “an exhausting direction of the exhausting holes is vertical to the longitudinal axis” in claim 13, lines 10-11, should read --an exhausting direction of the exhausting holes is orthogonal to the longitudinal axis--.
Claim 13 recites the limitation “the exhausting channels” in line 14; however, the claim is unclear as to if this recitation refers to some or all of the “at least two exhausting channels” recited in claim 13, line 13, or if this recitation refers to different exhausting  at least two exhausting channels--.
Claim 13 recites the limitation "the air exhausting holes" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the air exhausting holes” in claim 13, line 15, should read --the [[air]]plurality of exhausting holes--.
Claim 13 recites the limitation “wherein an abut side of the flat stream leading portion, extended toward the opening, is abutted the spool of the valve” in lines 16-17; however, the claim is unclear as to which element is extending toward the opening.  For the purpose of examination, it is assumed that the recitation “wherein an abut side of the flat stream leading portion, extended toward the opening, is abutted the spool of the valve” in claim 13, lines 16-17, should read --wherein  has an abut side, wherein the abut side is extended toward the opening[[,]] and abuts
Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2016/059179, GB842260 and US5667195 disclose a fluid couplings having a first coupling member including a spool valve, which is actuated by a member that extends across an inlet/outlet of a second coupling member.  US2004/0121670 discloses an inflation/deflation apparatus having a cap closure with .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753